te By the Court,
Sutherland, J.
mi „ . The affidavit upon which this motion is made is defective in not complying with the rules of this court. To entitle a party to an order to remove a cause from the superior court of the city of New-York into this court, or to a rule to change the venue, he must state that the witnesses named by him are each and every of them material to his defence, as he is advised by his counsel and *426verily believes, and that without the testimony of each and every 0f them, as he is also advised by counsel and verily beheves, he cannot safely proceed to the trial of the cause.